Citation Nr: 1714382	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  06-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

l. Entitlement to a compensable rating for hiatal hernia with reflux esophagitis. 

2.  Entitlement to a rating in excess of 50 percent for atypical anxiety disorder with depression prior to May 24, 2010. 
 
3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to July 1966, January 1967 to August 1967, and April 1972 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2010 and November 2015, the Board remanded the case and it now returns for further appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As noted in the prior remands, the September 2005 rating decision also denied entitlement to compensable rating for hemorrhoids, and the Veteran filed a notice of disagreement in September 2005.  A statement of the case (SOC) was issued in May 2006.  However, in his July 2006 substantive appeal, the Veteran expressly limited his appeal to the anxiety, hernia, and TDIU issues.  Thus, the issue of entitlement to a compensable rating for hemorrhoids is not before the Board.

On his July 2006 substantive appeal, the Veteran indicated that he wished to testify at a Board hearing.  In the February 2010 remand, the Agency of Original Jurisdiction (AOJ) was directed to schedule the Veteran for a hearing before the Board.  In a November 2013 letter, the Veteran was notified that his requested Board hearing was scheduled for January 2014.  However, prior to the hearing in January 2014, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015). 

During the pendency of the appeal, in an April 2011 rating decision, the AOJ awarded a 100 percent rating for the Veteran's atypical anxiety disorder with depression, effective May 24, 2010.  Inasmuch as a rating higher than 50 percent is available prior to May 24, 2010, the claim for higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board notes that, as the Veteran was granted the maximum rating of 100 percent for his service-connected atypical anxiety disorder with depression effective May 24, 2010, the issue of entitlement to a higher rating for such disability since May 24, 2010, is no longer before the Board. 

In the April 2011 rating decision, the AOJ also determined that, in light of the 100 percent rating assigned for the Veteran's psychiatric disability, his claim for a TDIU since May 24, 2010, was no longer on appeal because it was precluded by law.  However, the claim is not entirely moot, for purposes of determining entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC).  The inverse is also true-that a Veteran with a 100 percent rating and TDIU on a single separate disability could warrant SMC.  In this case, the Veteran as of May 24, 2010 is rated 100 percent for the psychiatric disability, and, after the issuance of this decision, rated at 50 percent combined for all other service-connected disabilities.  If, after May 24, 2010, he were rated totally disabled based on a disability other than the Veteran's psychiatric disability, he would be entitled to SMC.  Therefore, the Veteran's claim of entitlement to TDIU for the entire appeal period is not entirely moot and remains on appeal. 

During the pendency of this appeal, the Veteran turned 75 years of age.  Thus, a motion for advancement on the docket was raised by the record.  The Board has therefore granted this motion based on "advanced age."  38 C.F.R. § 20.900(c).  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's hiatal hernia with reflux esophagitis has been manifested by dysphagia, heartburn, and regurgitation when uncontrolled by medication, but has not been manifested by substernal arm or shoulder pain, pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms productive of considerable or severe impairment of health.

2.  Prior to May 24, 2010, the Veteran's anxiety disorder with depression more nearly approximated a 50 percent rating, because, although he had passive suicidal ideation and difficulties due to perceived illnesses and cognitive decline, he acted as his grandson's guardian, took care of his home, yard, and grandson's dog, maintained regular contact with two of his children and occasional contact with his sisters, had only minor cognitive decline, and demonstrated above average intelligence.  Further, he did not exhibit symptoms indicative of a higher rating indicative of total occupational and social impairment or occupational and social impairment with deficiencies in most areas.

3.  The Veteran's service-connected disabilities, and in particular his service-connected anxiety disorder with depression, rendered him unable to secure and follow substantially gainful employment prior to May 24, 2010.

4.  As of May 24, 2010, the Veteran was assigned a 100 percent rating for anxiety disorder with depression.

5.  Since May 24, 2010, no single service-connected disability, excluding anxiety disorder with depression, has rendered the Veteran unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for a 10 percent rating, but no higher, for hiatal hernia with reflux esophagitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code (DC) 7346 (2016).
 
2. Prior to May 24, 2010, the criteria for a rating in excess of 50 percent for anxiety disorder with depression have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, DC 9400 (2016).

3.  Prior to May 24, 2010, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

4. Since May 24, 2010, the criteria for TDIU based on a single service-connected disability other than anxiety disorder with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

With regard to his TDIU claim, VA's duty to notify was satisfied by a March 2005 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the Veteran's increased rating claim for atypical anxiety disorder with depression, the Veteran appealed from the rating decision granting service connection for depression.  Although the Veteran was already service-connected for atypical anxiety disorder, and is now in receipt of a single rating based on all of his service-connected psychiatric disabilities, 38 C.F.R. § 4.14, the claim for an increased rating should be thought of as an initial rating claim.  Such claims are downstream issues, for which no VCAA notice is required.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made,             § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Nonetheless, VA sent the Veteran correspondence satisfying the duty to notify in February 2003, prior to the issuance of the rating decision on appeal, in connection with the initial claim of service connection for depression.

The Veteran's claim for an increased rating for hiatal hernia with reflux esophagitis stems from his TDIU claim filed in February 2005, as the AOJ adjudicated claims for increased ratings for each service-connected disability in conjunction with the TDIU claim.  The Veteran received VCAA notice regarding the criteria necessary to establish an increased rating claim in February 2003.  Although increased rating for hiatal hernia with reflux esophagitis was not listed as a pending claim, the Veteran had actual knowledge of the criteria necessary to successfully demonstrate entitlement to a higher rating.  Further, he was also notified of the applicable rating criteria in the adjudications of this claim.  Therefore, there is no prejudicial error as the essential purpose of notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records, and Social Security Administration (SSA) records, have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

With regard to the rating period remaining on appeal, the Veteran was provided VA examinations of his anxiety and depression in June 2005 and July 2008.  Further, with regard to his hiatal hernia with reflux esophagitis, the Veteran was afforded VA examinations in June 2005, July 2008, May 2010, and February 2016.  Throughout the rating period, the Veteran has received various VA examinations in which examiners have opined as to the function effects, to include any limitations related to employment which will also be discussed below in conjunction with the TDIU claim.

The Board finds that the examinations are sufficient evidence for deciding the claims in that the reports and examinations are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Moreover, the Veteran has not alleged that his anxiety disorder with depression or hiatal hernia have increased in severity since the July 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Rather, he claims that his disabilities have been of such a severity throughout the appeal period so as to warrant a higher initial rating and/or the award of a TDIU.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's claims and no further examination is necessary.

Furthermore, the Board finds there has been substantial compliance with the Board's February 2010 and November 2015 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.

In February 2010, the Board directed the AOJ to afford the Veteran examinations with respect to his atypical anxiety disorder with depression and hiatal hernia with reflux esophagitis.  Such examinations were conducted in May 2010. As noted above, the Board also directed the AOJ to schedule the Veteran for a hearing if his claims remained denied.  Such request for a hearing was withdrawn.  Thus, there was no need for a hearing to be held.

In November 2015, the Board directed the AOJ to contact the Veteran so that the Veteran could authorize VA to obtain, or provide VA with, treatment records from the U.S. Air Force Academy Hospital for his hospitalization for his chest pain due to his hiatal hernia in 2011; treatment records from his private psychologist, Dr. Allred; and VA treatment records from July 2013 to the present.  Such treatment records have since been associated with the claims file.  The AOJ was also directed to afford the Veteran a new VA examination of his hiatal hernia with reflux esophagitis, which was conducted in February 2016.  Finally, the AOJ was directed to schedule the Veteran for a VA examination to ascertain the impact of his service-connected disabilities, singularly and jointly, on his ordinary activities, to include his employability.  For the period since May 24, 2010, the examiner was not to consider the Veteran's anxiety disorder with depression, as he was already in receipt of a 100 percent rating for this disability.  Such examinations were provided and the description of such the impact of the disabilities other than anxiety disorder with depression was obtained in February 2016.

Thus, the Board finds that the AOJ has substantially complied with the April 2010 and April 2015 remand directives, and no further action is necessary.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

A. Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Entitlement to a Compensable Rating for Hiatal Hernia with Reflux Esophagitis

The Veteran is seeking a compensable rating for hiatal hernia with reflux esophagitis.  The Veteran's service-connected hiatal hernia with reflux esophagitis is rated under Diagnostic Code 7346. Under Diagnostic Code 7346, a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.

At a June 2005 examination, it was noted that the Veteran had had heartburn since childhood.  He was then taking Prevacid, and noted symptoms only when he did not take the medication.  His history of peptic ulcer disease was noted.  His most recent esophageal dilatation was four years prior.

At the July 2008 examination of his hiatal hernia with reflux esophagitis, the Veteran reported having heartburn all his life.  It was noted that the Veteran had endoscopy with 2 or 3 esophageal dilations.  He did not experience heartburn when on medicine. He had no history of hematemesis and was not sure if he had had melena.  He had peptic ulcers in the past, related to nonsteroidal anti-inflammatory medications.  He noted drinking large amounts of coffee daily.

At the June 2010 VA examination, the examiner noted that the Veteran had experienced heartburn since the 1980's, for which he first took Tagamet, and then Zantac.  Medication was switched again because the Veteran developed intermittent heartburn, dyspepsia, and dysphagia to solids.  His endoscopy showed esophageal stricture related to gastroesophageal reflux.  He then started Prevacid.  His most recent esophageal stricture was dilated in 2005.  Since 2005 however, the Veteran has had no reoccurrence of dysphagia, and heartburn and dyspepsia were controlled with Prevacid.  Prevacid became unavailable in 2008, and the Veteran was switched to Nexium, which also has controlled his symptoms.  He had no history of gastrointestinal bleeding or weight loss at that time.  Cardiac examination disclosed first and second heart tones within normal limits, without murmur, gallop, or rub.

There was a VA treatment note that stated that the Veteran was hospitalized for chest pain due to hiatal hernia around August 2008 at a U.S. Air Force Academy Hospital.  All such records from the indicated hospital were requested and are of record.  However, it does not appear that there was a record of the reported hospitalization.

Most recently, the Veteran was afforded a VA examination to determine the nature and severity of his hiatal hernia with reflux esophagitis in February 2016.  At the examination, it was noted that the Veteran was taking Nexium to control his reflux symptoms and that he had pyrosis.  There was no esophageal stricture, spasm, or acquired diverticulum.  The examiner noted a prior upper endoscopy, the results of which were not available.

The Board finds that, for the entire rating period on appeal, a 10 percent rating is warranted.  The Veteran's symptoms are well-controlled on medication.  However, when not on medication, the Veteran experiences heartburn (pyrosis) and has in the past experienced dysphagia and dyspepsia (which can include regurgitation).  VA cannot deny a higher rating based solely on the relief provided by medication when the ameliorative effects of medication not contemplated by the rating schedule.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  Without medication, the Veteran experiences two or more symptoms listed in the criteria for a 30 percent rating, and, thus, meets the criteria for a 10 percent rating.  

However, a rating in excess of 10 percent is not warranted.  Even if the Veteran was hospitalized for chest pain due to hiatal hernia in November 2011, there is no indication that this symptom persisted.  There was no note of any substernal or arm or shoulder pain related to hiatal hernia in any of the examination reports of record.  Further, the examination reports note there was no history of material weight loss related to his hiatal hernia, hematemesis, or melena with anemia, or other symptom combinations productive of considerable or severe impairment of health as related to hiatal hernia.  While there are some notes of weight loss in the record, neither the medical examiners, other clinicians, or the Veteran himself has related this weight loss to his hiatal hernia.  Rather, weight gain or loss has been discussed in relation to sleep apnea.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with his hiatal hernia with reflux esophagitis.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the more competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected hiatal hernia with reflux esophagitis; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability are not warranted


Entitlement to a Rating in Excess of 50 Percent for Atypical Anxiety Disorder Prior to May 24, 2010

Under 38 C.F.R. § 4.130, the General Rating Formula For Mental Disorders, which includes DC 9411, PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

 A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

 A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

As the Veteran is in receipt of a 100 percent rating since May 24, 2010, only the period prior to May 24, 2010, is on appeal, and thus, in connection with this increased rating claim, only that evidence pertinent to this time period will be discussed in connection with the claim.  In this regard, the Veteran has asserted that he exhibits all of the signs and symptoms indicative of a 70 percent rating under 38 C.F.R. § 4.130, DC 9400.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)). 

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and with some meaningful interpersonal relationships.

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

The Veteran has submitted a plethora of evidence from various sources.  To the extent such evidence consists of medical treatment records relevant to the issue on appeal and from which in the rating period, which began in February 2003, it is discussed below.

In May 2002, the Veteran underwent a neuropsychological evaluation.  The clinician conducting the evaluation noted that the Veteran had concerns about his memory since the mid-1980s.  He also noted a diagnosis of Parkinson's disease in the early 1990's, but that a diagnosis of Parkinson's was later discounted, and instead it was thought the Veteran suffered from sleep apnea, fibromyalgia, and arthritis.  Because of his cognitive difficulties, the Veteran was placed on short-term, and eventually permanent disability from his job in human resources at a defense contracting company.  The clinician reported that the Veteran was taking Celexa and Klonopin.  Intelligence testing revealed an intelligence quotient (IQ) of 111, or the 77th percentile, although his score was below average for the category test.  The clinician also reported attention and processing difficulties and severely impaired mental processing speedy and difficult with stamina across the lengthy test, suggesting he was susceptible to fatigue.  The clinician suggested that the Veteran may have Attention Deficient Hyperactivity Disorder (ADHD).  Further testing also indicated borderline to moderate clinical depression and mild clinical anxiety with a mix of subjective and physiological concerns.

The results of an SSA assessment in August 2002 note mild depression was also noted with mild restriction of activities in daily living, social functioning, and maintaining concentration, persistence, or pace.

Of record is also a January 2004 letter from the Veteran's private psychiatrist, Dr. R.J.N., who stated that the Veteran's major depression was severe and chronic and noted the Veteran's susceptibility to anxiety when under stress.  She also noted his inability to experience pleasure, extreme difficulties maintaining concentration, increased fatigue, decreased motivation, agitation, sense of hopelessness, and occasional suicidal ideation, but that his symptoms improved with medication.

The Veteran's daughter and sister have also submitted statements, made in January 2004, in support of their father's claim.  They related his functional disabilities to his lack of sleep.  They note that their father has had exceeding difficulty in concentrating, is easily confused, and has trouble remembering to perform simple tasks, especially those involving numbers.  His sister has described the Veteran as an obsessive-compulsive perfectionist and has stated that she manages his financial affairs.  His daughter also noted that her father also talks with despair, stating that he does not have much longer to live.

In June 2005, the Veteran was afforded a VA examination.  The examiner noted he was on Celexa and Wellbutrin for depression and anxiety.  At the time, he was attended to by a private psychiatrist at the National Jewish Hospital, who had been supervising his use of these medications.  The examiner noted a neuropsychological evaluation report from May 2002.  During the evaluation, the Veteran was assessed on the eight measures of the Halsted-Teitan Neuropsychological test battery which indicates that the Veteran suffers from impaired memory.  Two scores from those tests fell within the impaired range.  The resulting index of 0.25 was said to be "reflective of very minimal brain dysfunction if any," i.e., showing "cognitive and intellectual functioning to be within normal limits or even above average for his age." The examiner then stated:

In fact some of his abilities were found to be superior such as his constructional abilities, social nuance detection and immediate and edlayed recall of visual information.  What was found to be impaired however, was [the Veteran's] reaction time in processing speed for certain types of information, his abstract concept formation, especially for visual special types of materials and his mental flexibility. That is, on two measures especially sensitive to preservative tendencies and flexibility, [the Veteran] showed tendencies to become stuck in certain ways of looking at problems.  This can give him the appearance of excessive rigidity and may lead him to become very frustrated when he must use creative problem solving to entertain alternative possibilities.

More contemporaneous to the examination, the Veteran reported impaired concentration and memory.  Specifically, he reported having "trouble pulling his thoughts together and will find himself stopping, thinking, only to have to struggle mightily to reconnect what he was thinking about with his stated objective."

The examiner then described the Veteran's day as follows.  The Veteran would wake early in the morning and have something to eat.  He would then clean his house or do yard work for 30 minutes before becoming exhausted.  He would use his laptop to help formulate thoughts.  He would visit his daughters occasionally, and took care of his grandson's dog.  However, he had no social life.

The Veteran rated his depression at a 7 out of 10 and his anxiety at 10 out of 10, which he related to his pending legal problems.  He entertained suicidal ideation in the form of a desire to go into "the desert and disappear so that he would not have to give his ex-wife more money."  However, he was "restrained from doing so by consideration for his grandson."   The examiner found no evidence of loosening of associations, delusions, or hallucinations.  

The examiner noted a GAF score of 50.

The Veteran has submitted a "Mini Mental State" evaluation, dated June 2005 demonstrating that he has a score of "29.5."  On the same paper, there was an indication that his level of consciousness was "alert."  He then has a print out of a page defining the GAF scale and noting that at his June 2005 VA examination, he was said to have a GAF score of 50.

The Veteran was also afforded a VA examination of his psychological disabilities in July 2008.  The Veteran reported no past mental health hospitalizations or attempts to take his own life, but did express passive suicidal ideation and expressed hopelessness for his future.  The examiner noted that the Veteran had participated in therapy on a very limited basis.  At the time, he maintained limited contact with his siblings.  She noted that around 2002 the Veteran divorced his wife and gained custody of his grandson.  He also maintained contact with two of his children at that time.  His days consisted of primarily staying at home taking care of issues around the house and yard, and his grandson.

The Veteran also expressed concerns about memory loss.  The examiner administered the Saint Louis University Mental Status Examination brief cognitive examination, on which the Veteran scored 21 out of 30, indicating mild cognitive impairment.  He had difficulty with short-term memory and could not retain a random list of words after a brief delay or information form a story after it was told.

The Veteran's effect ranged from normal to sad and was congruent with the conversation.  His speech was normal rate, tone, and pressure, but he had some problems finding words.  His eye contact was fair.  His thought process was linear and goal directed.  No psychosis or hallucinations were reported.  He experienced passive suicidal ideation.  Depression was noted 4 to 5 out of 10, and resulted in diminished interest in activities.  She indicated that this constituted a worsening of his condition.

The Veteran expressed his belief that his cognitive problems would prevent him from finding employment.  The examiner noted that his depression and anxiety were not severe enough to prevent all types of employment, but his memory impairment would limit his capacity to work in an unsupervised environment.  

A GAF score of 45 was reported.  The examiner stated that the Veteran was able to maintain hygiene, but not instrumental activities of daily living.  She noted that his condition had worsened since the last examination.  She noted that he had no inappropriate behavior and impaired communication with problems in attention and concentration.  She noted also that the Veteran socially isolates himself.  She also concluded that the Veteran's perception of his cognitive decline and memory problems would render him unable to work, unless heavily supervised.

Two treatment records dated during the rating period on appeal from Dr. Allred are of record.  The first treatment record is from November 2007.  The Veteran's mildly depressed mood was noted.  Dr. Allred reported that the Veteran was appropriately dressed and groomed.  The Veteran's responses were logical and goal directed without thought disorder in presentation.  His use of Wellbutrin and Celexa was noted.  Despite his depressed mood, Dr. Allred noted that the Veteran is able to enjoy life and expressed strong motivation to improve his physical functioning.  The Veteran denied suicidal ideation.  There were no hallucinations.  The Veteran's decreased energy and concentration, irritability, and self-criticism were noted.  The Veteran had a reported GAF score of 70.

The second is a November 2008 treatment record, in which the Veteran's depressed and anxious mood was noted and his considerable difficult with cognitive functioning and physical activity.  Dr. Allred also noted that he appeared to be unemployable.

A retrospective opinion as to the function effects of the Veteran's service-connected disabilities was obtained in March 2016.  After reviewing the Veteran's employment history, the examiner opined that the Veteran had not been able to work since 2001 due to his anxiety.  She stated that the Veteran's anxiety convinced him of his functional impairment because of severe negative ruminative thinking. 

In August 2016, an examiner provided another retrospective opinion as to the functional limitations of the Veteran's service-connected disabilities.  In addressing "cognitive decline," the examiner stated that the cognitive decline was not due to the Veteran's service-connected anxiety disorder with depression.  Rather, it was the result of untreated sleep apnea.  The examiner cited to various medical sources in support of the proposition that sleep apnea has been shown to have a significant negative impact on cognitive function.

Prior to May 24, 2010, the Board finds that the Veteran's anxiety disorder with depression more nearly approximates the criteria for a 50 percent rating.  Although the Veteran lacked a social life outside of his family during this period, he maintained contact with two of his daughters.  He also gained custody of his teenage grandson in 2002.  Taking on such responsibility demonstrates the ability to maintain effective relationships.  Further, the Veteran's anxiety was tied to life events, such as his divorce from his wife, and the related legal proceedings.  The SSA assessment from August 2002, a few months prior to the rating period on appeal, indicated mild depression with only mild social and occupational impairment.

During the July 2008 VA examination, the Veteran's speech was normal rate, tone, and pressure, even if he had some problems finding words.  The Veteran also maintained eye contact "fairly well."  He had a linear, goal-directed thought process and goal directed.  This demonstrates his ability to effectively communicate with others, even if his thoughts were distorted due to depression and anxiety.  Dr. Allred described his November 2007 interview with the Veteran in similar terms.

While the July 2008 examiner indicated that the Veteran's psychological symptoms had worsened, his symptoms still more nearly approximated the criteria for the 50 percent rating.  First, the July 2008 examiner stated that the Veteran was able to maintain his personal hygiene.  To the extent the July 2008 examiner stated that the Veteran was unable to maintain all activities of daily living, this is indicative of social impairment with reduced reliability and productivity, as contemplated by the 50 percent rating.  In light of the other evidence of record, including the July 2008 examiner's account that the Veteran spent time taking care of his house and his yard, maintained contact with family members, and her conclusion that the Veteran could work in supervised situations, her report does not indicate more severe deficiencies in social and occupational functioning.

With regard to cognitive impairment, intelligence testing showed that the Veteran had an above average IQ and had a better memory than most men his age.  Based on the evidence outlined above, the Board finds most probative the medical reports connecting the Veteran had memory and attention deficiencies to untreated sleep apnea and his attention deficiencies were said to be related to ADHD, for which he is not service-connected, rather than anxiety and depression.  The Board finds these reports best supported as they consider fully the Veteran's overall disability picture, and adequately differentiate between service-connected and nonservice-connected conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The Veteran was assigned GAF scores of 45, 50, and 70 during the examinations of record.  While some of these GAF scores indicate serious symptoms, such as suicidal ideation, when viewed in conjunction with the other evidence of record, they alone are not indicative of symptomatology more nearly approximating a higher rating.  The Board notes that a 50 percent rating better reflects the Veteran's actual functioning as it represents overall depressed mood with some difficulty in social and occupational functioning, but allows for meaningful interpersonal relationships, like that which he had with his grandson, daughters, and sisters.

In assigning the 50 percent rating, the Board acknowledges that throughout the rating period, the Veteran has expressed suicidal ideation, a symptom which is indicative of a 70 percent rating.  See Bankhead v. Shulkin, No. 100-687 (Court of Veteran's Appeals March 27, 2017).  However, despite the Veteran's suicidal ideation, he did not have occupational and social impairment warranting a 70 percent rating during the rating period on appeal.  For instance, at the June 2005 examination, the Veteran had a clear daily routine, in which he cared for himself, his home, and his grandson's dog.  It does not appear that such routine, however, is indicative of what the Veteran's sister labeled as obsessive-compulsive perfectionist behavior, as it was not so described in the examination reports or treatment records available.  The Veteran was also caring for his grandson at this time.  The Veteran also indicated that his responsibilities were the same at the time of the July 2008 examination.  In relation to his suicidal ideation, he has indicated proper impulse control, stating that his suicidal ideation is kept in check out of consideration of his grandson who was dependent on him.  These descriptions of the Veteran's activities and thoughts demonstrate that he was at least somewhat independent and could entertain the responsibilities of a functioning adult. 

Further, the March 2016 examiner's opinion that the Veteran has been unable to work since 2001 does not indicate that a higher rating for anxiety disorder with depression is warranted.  The ability to work does not speak to the Veteran's overall social and occupational functioning.  In fact, the examiner did not discuss the Veteran's daily activities during the period prior to May 24, 2010, which, as detailed above, demonstrate that he had responsibility within his family and took care of his home and yard, his grandson's dog, and used the laptop to gather his thoughts.  These activities paint a more complete picture of the nature and severity of the Veteran's disability.  Further, the March 2016 examiner's opinion may have been biased by the Veteran's condition at the time of the examiner, which had worsened since the examinations upon which the rating prior to May 24, 2010, is based, and resulted in a 100 percent rating for anxiety disorder with depression.  Therefore, the Board finds the contemporaneous examinations, records, and statements are more probative for purposes of the symptoms during the rating period on appeal.

In making the determination above, the Board finds the letter from the Veteran's private psychiatrist less probative of his condition.  Unlike the examination reports described above, the private psychiatrist did not delve into or review the Veteran's daily responsibilities or activities.  Likewise, the Board finds the statements from the Veteran's sister and daughter less probative as to the issue of an increased rating for anxiety disorder with depression.  In the statements, they describe the Veteran's overall disability picture, not just the effects of his anxiety disorder with depression.  They also related many of his problems to his lack of sleep, which, according to the medical evidence of record, has not been associated with his service-connected anxiety disorder with depression.  Further, the Board assigns little value to the "mini mental state" submission by the Veteran, as there is no interpretation or context from which the Board can ascertain the value of such test.  

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions and other lay statements with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with his anxiety disorder with depression.  The Veteran's history and symptom reports, including as presented in the medical evidence discussed above, have been considered, and the Board finds that such symptoms has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's, his sister's, and his daughter's statements with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected his anxiety disorder with depression; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.


Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's anxiety disorder with depression and hiatal hernia with reflux esophasitis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are currently evaluated.  In this regard, the Veteran's 50 percent rating for anxiety disorder with depression reflex his social and occupational impairment, taking into account the totality of the medical evidence, including his suicidal ideation, familial social relationships, feelings of depression and anxiety, and poor memory and concentration.  The 10 percent rating for his hiatal hernia with reflux esophagitis contemplate all symptomatology associated including his heartburn, regurgitation, and dysphagia.  There are no additional symptoms either demonstrated by the medical evidence of record or through the Veteran's lay statements not contemplated by the ratings assigned herein.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected anxiety disorder with depression and hiatal hernia.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The issue of TDIU is discussed below.

In sum, the Board finds that a 10 percent rating, but no higher, for the Veteran's hiatal hernia with reflux esophagitis, is warranted, but that a rating in excess of 50 percent prior to May 24, 2010, for anxiety disorder with depression is not warranted.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

B. TDIU

The Veteran claims that he is entitled to TDIU beginning in September 2001, the date on which he began receiving Social Security Disability Insurance.

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of her service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For purposes of establishing entitlement to a TDIU, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous Social Security Administration regulations).

The Board begins its discussion of the evidence by noting the Veteran's argument that he is entitled to TDIU as of September 2001 is based on the disability finding by SSA.  The Board notes that SSA determinations and VA determinations are based on different laws.  VA, unlike SSA, considers only service-connected disabilities, which include anxiety disorder with depression, degenerative disc disease (DDD) of the cervical spine, degenerative joint disease (DJD) of the right shoulder, DDD of the lumbar spine, hemorrhoids, and hiatal hernia with reflux esophagitis.  Further, although SSA found that the Veteran was disabled in 2001, the increased rating claims that were decided in this appeal were not filed until 2003 and his TDIU claim was not filed until 2005.  Based on the laws and regulations governing the award of compensation by VA, the Veteran, on the basis of the claims now before the Board, cannot be awarded an effective date prior to February 14, 2003.  The Board explains its decision below.

The Veteran has met the schedular rating requirement for TDIU since February 14, 2003, at which time he was rated 50 percent for anxiety disorder with depression, and his total disability rating was 70 percent (and is now 80 percent with the grant of a higher rating for hiatal hernia with reflux esophagitis).  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Since May 24, 2010, the Veteran's anxiety disorder with depression was rated 100 percent.  Therefore, since May 24, 2010, the ability to gain and maintain gainful employment has already been considered with respect to his anxiety disorder with depression, and the disability will not form the basis for a finding of TDIU after May 24, 2010.  None of his other service-connected disabilities (DDD of the cervical spine, DJD of the right shoulder, DDD of the lumbar spine, hemorrhoids, and hiatal hernia with reflux esophagitis), are rated as 40 percent disabling or more and have a combined rating of only 50 percent.  Therefore, he would not meet the schedular requirement for TDIU after May 24, 2010, based on his service-connected disabilities not including anxiety disorder with depression.

With regard to education and experience, the Veteran has a high school education. The Veteran reported at the March 2016 examination that while in the military he managed 16 people and had.  He also worked for SSA, in the mail room at a job in Colorado, and managing government contract proposals for his son-in-law's business.  There are also indications in the record that he worked as a human resource manager.

There is little other information in the record about the Veteran's employment and earning history however.  He has been asked repeatedly to submit forms detailing his employment history and to provide information to allow VA to verify such information with the employers so identified, but he has refused to do so.  Unfortunately, the Board will not be able to consider such evidence in the adjudication of the TDIU claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

A statement from his final boss notes that his decline in health commenced sometime in late 2000 and was rapid.  By September 2001, the Veteran was ineffective on the job.  The boss also opined that the Veteran would never be able to return to the workplace as he was limited to doing routine tasks at a slow pace.

Subsequently, SSA awarded the Veteran disability benefits.  In doing so, the Veteran's osteoarthritis, fibromyalgia, sleep apnea, cognitive dysfunction, history of Parkinson's disease, and obesity were noted.  The only listed disability that is service connected is osteoarthritis. While the Board is sympathetic the Veteran suffers from multiple nonservice-connected disabilities, the Board may not consider the effects of these other disabilities when adjudicating his TDIU claim.

As part of the SSA determination, there was an indication that the Veteran's rheumatologist that he could not engage in postural activities or repetitive work.  She felt that he would miss work 75 percent of the time.

The rheumatologist's opinion is contrary to the findings of the exertional limitations found during the SSA "Residual Functional Physical Function Capacity Assessment." The Assessment found that the Veteran could lift and/or carry 20 pounds, stand, walk, and sit with normal breaks for 6 hours in an 8-hour workday.  The Veteran could not crawl and occasionally had limitations climbing ramps and stairs.  Mild depression was also noted with mild restriction of activities in daily living, social functioning, and maintaining concentration, persistence, or pace.

A record from the National Jewish Medical Center dated September 2002, notes the Veteran's mental cloudiness and depression, as two problems contributing to his inability to work.

The June 2005 examiner, after making the findings discussed above, noted that the functional limitations as due to his anxiety and depression would require employment where he had little interaction with the public, set his own pace, and remained sedentary.

In July 2008, the Veteran was afforded a VA examination of his psychological disabilities, described in greater detail above.  The examiner stated that the Veteran was able to maintain hygiene, but not instrumental activities of daily living.  She noted that his condition had worsened since the last examination.  She also concluded that the Veteran's perception of his cognitive decline and memory problems would render him unable to work, unless heavily supervised.

In July 2008, a description of the functional effects of the Veteran's service-connected disabilities was obtained.  With regard to his DDD of the cervical spine, it was reported that the Veteran had difficulty raising his arms overhead.  He had exacerbations of pain in the neck, which he can relieve with rest.  With regard to DDD of the spine, the Veteran experienced pain upon twisting and intermittent pain which can last a few days.  He could walk a quarter mile, but could not run.  The Veteran could sit for 40 minutes, stand for 15 minutes, and lift 5-10 pounds.  DJD of the right shoulder which radiates from the biceps.  As to his hemorrhoids, he reported burning itching, and bleeding daily.

With regard to hiatal hernia, the Veteran has had heartburn all his life.  He took Nexium to control the symptoms, and did not experience heartburn when on the medicine.  There was no history of hematemesis, and the Veteran was unsure if he had had melena. He had a peptic ulcer in the past.

As a result of the discussion and examination of the Veteran, the examiner concluded that the Veteran's functional limitations as due to his service-connected disabilities would not preclude him from obtaining at least sedentary employment.

In June 2010, the Veteran underwent another examination of his hiatal hernia, as discussed above.  Specifically, the examiner noted that the Veteran's medication which controlled his symptoms.  No opinion was given as to the Veteran's employability.

In March 2016, the Veteran was afforded examinations of his service-connected conditions.  The Veteran reported weakness in his right shoulder, and testing revealed limited range of motion, which did not contribute to functional loss.  Pain was exhibited on abduction and internal rotation of the shoulder.  No pain was indicated upon weight bearing.  No additional loss of function or range of motion was found on repetition.  The effect of his symptoms was that his ability to raise his arms was limited slightly.

As to the thoracolumbar spine, the Veteran noted that his back hurt for a day every 3-4 weeks and could be relieved with rest.  The Veteran had limited range of motion of the spine, which was not found to contribute to functional loss.  Muscle strength, reflex, and neurological testing were normal.  No functional effects limiting the Veteran's ability to work were noted.

The examiner also conducted an examination of his cervical spine.  It was noted that the Veteran's pain in the neck had gradually worsened.  The Veteran had limited range of motion.  Muscle strength, reflex, and neurological testing were normal.  No functional limitations on the ability to work were noted.

The Veteran also underwent an examination of his hiatal hernia, during which pyrosis was noted.  No functional effects on his ability to work were noted during the examination.

After reviewing the Veteran's employment history, the March 2016 examiner who conducted the mental conditions examination opined that the Veteran had not been able to work since 2001 due to his anxiety.  She stated that the Veteran's anxiety convinced him of his functional impairment because of severe negative ruminative thinking.

In August 2016, an examiner provided a retrospective opinion as to the functional limitations of the Veteran's service-connected disabilities.  In addressing "cognitive decline," the examiner stated that the cognitive decline was not due to his service-connected anxiety disorder with depression.  Rather, it was the result of untreated sleep apnea.  The examiner cited to various medical sources in support of the proposition that sleep apnea has been shown to have a significant negative impact on cognitive function.  The examiner also noted that the Veteran's arthritic conditions and hiatal hernia would limit him to doing a desk job with moderate ambulation during the day.

Since May 2010, the examiner noted that, because of untreated sleep apnea, and continued obesity, the Veteran's cognition had worsened.  Further, the examiner stated that Veteran's arthritis and hiatal hernia would not preclude him from working a desk job.

Prior to May 24, 2010, the Board notes that the Veteran met the schedular requirements for TDIU.  The Board finds that prior to this date, his service-connected disabilities, primarily his anxiety disorder with depression, rendered him unable to gain and follow gainful employment.  While the August 2016 examiner found that his memory impairment was due to his sleep apnea and concluded that, prior to May 24, 2010, the functional impairment from his service-connected disabilities did not prevent him from working, she did not consider the other symptoms of his psychological disability.  Rather, the July 2008 examiner's report, and other medical records, demonstrates that, while the Veteran could "function well" at his home, he would have difficult in work settings due to his perception of physical decline and cognitive impairment.

However, after May 24, 2010, the Veteran is not entitled to TDIU.  As of this date, his anxiety disorder with depression was rated at 100 percent, and thus was no longer considered in the TDIU analysis.  As of this date he did not meet schedular requirements for TDIU as the combined rating of his other service-connected disabilities was only 50 percent, and none of those disabilities rendered the Veteran unable to gain and follow meaningful employment.  Nor is referral for TDIU on an extraschedular basis warranted.  The evidence of record demonstrates that the Veteran's service connected disabilities have little effect on his employability.  The only evidence to the contrary is the 2002 opinion from the SSA rheumatologist.  This opinion was given in a different context, and in consideration of nonservice-connected disabilities.  Further, the conclusion seems to be contrary to the results of the "Residual Functional Physical Function Capacity Assessment" contained within the SSA record.  Further, the lay statements of record from the Veteran's sister, daughter, and former employer consider the Veteran's overall health, and are not limited to his service-connected disabilities.  Therefore, the Board affords little weigh to the lay statements and finds the medical evidence of record, specifically the VA examinations conducted during the relevant period, to be more probative.  Certainly, this is not an extraordinary case in which a single service-connected disability, other than anxiety disorder with depression, is so uniquely debilitating that referral for extraschedular TDIU consideration based on a single disability is warranted.

While entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  As the previous grant of TDIU prior to May 24, 2010, was based on the cumulative effect of the Veteran's service-connected disabilities, and as the Veteran does not otherwise have separate and distinct disabilities independently ratable at 60 percent or greater during that time, an SMC award is not warranted on a schedular basis under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1).  Likewise, since May 24, 2010, the Veteran does not meet the schedular requirements for SMC under 38 U.S.C.A. § 1114(s), as he has been in receipt of a 100 percent rating for anxiety disorder with depression, the combined rating of his other service-connected disabilities is 50 percent, and none of his service-connected disabilities, other than anxiety disorder with depression, has rendered the Veteran unable to gain and follow meaningful employment.

Therefore, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure and follow substantially gainful occupation consistent with his educational and occupational background prior to May 24, 2010. Since May 24, 2010, TDIU based on his other service-connected disabilities has not been warranted and SMC is not available.  As such, since May 24, 2010, a TDIU for a single service-connected disability, other than anxiety disorder with depression on a schedular basis must be denied and referral for extra-schedular consideration for a TDIU is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A 10 percent rating, but no higher, for hiatal hernia with reflux esophagitis is granted, subject to the laws and regulations governing payment of monetary benefits.

Prior to May 24, 2010, a rating in excess of 50 percent for anxiety disorder with depression is denied.

Prior to May 24, 2010, TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


Since May 24, 2010, TDIU based on a single non-100 percent rated service-connected disability is denied.


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


